                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-373-MOC-DCK

 PHILIPS MEDICAL SYSTEMS NEDERLAND                      )
 B.V.; PHILIPS NORTH AMERICA LLC; and                   )
 PHILIPS INDIA LTD,                                     )
                                                        )
                      Plaintiffs,                       )
                                                        )
    v.                                                  )                 ORDER
                                                        )
 TEC HOLDINGS, INC.; TRANSTATE                          )
 EQUIPMENT COMPANY, INC.; PEAK                          )
 TRUST COMPANY-AK; and                                  )
 ROBERT ANDREW WHEELER,                                 )
                                                        )
                     Defendants.                        )

_____________________________________________

         THIS MATTER IS BEFORE THE COURT on “Plaintiffs’ Motion To Seal Its

Memoranda In Opposition To Defendants’ Motions To Dismiss The Amended Complaint”

(Document No. 67) filed December 9, 2019. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion, the record, and Local Rule 6.1, and noting that the other parties

do not object, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Plaintiffs’ Motion To Seal Its Memoranda In

Opposition To Defendants’ Motions To Dismiss The Amended Complaint” (Document No. 67) is

GRANTED.

         IT IS FURTHER ORDERED that “Plaintiffs’ Opposition To Defendants TEC Holdings,

Inc. And Robert Andrew Wheeler’s Joint Motion To Dismiss the Amended Complaint”

(Document No. 68) shall remain under seal until otherwise ordered by this Court.
       IT IS FURTHER ORDERED that “Plaintiffs’ Opposition To Peak Trust Company-AK’s

Motion To Dismiss The Amended Complaint” (Document No. 69) shall remain under seal until

otherwise ordered by this Court.

       IT IS FURTHER ORDERED that Plaintiffs shall file redacted versions of their

memoranda, to the extent necessary, after consultation with Defendants’ counsel but on or before

December 31, 2019.



                                    Signed: December 10, 2019




                                                2
